  Case 1:20-cv-01339-MN Document 16 Filed 12/02/20 Page 1 of 1 PageID #: 408




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


KAJEET, INC.,
                                               C.A. No. 20-cv-1339-MN
       Plaintiff,

       v.                                      JURY TRIAL DEMANDED

NORTONLIFELOCK INC.,

       Defendant.

                          STIPULATION FOR EXTENSION OF TIME

       The parties hereby agree, subject to the approval of the Court, that the deadline for

Plaintiff Kajeet, Inc. (“Kajeet”) to file its Opposition Brief to Defendant NortonLifeLock Inc.’s

(“NortonLifeLock”) Motion to Dismiss (D.I. 12) is extended until December 23, 2020 and that

the deadline for NortonLifeLock to file its Reply Brief is extended to January 13, 2021.


DATED: December 2, 2020                               Respectfully submitted,

FARNAN LLP                                             BENESCH

/s/ Michael J. Farnan                                  /s/ Kevin M. Capuzzi
Brian E. Farnan (Bar No. 4089)                         Kevin M. Capuzzi (Bar No. 5462)
Michael J. Farnan (Bar No. 5165)                       1313 North Market Street, Suite 1201
919 North Market Street, 12th Floor                    Wilmington, DE 19801
Wilmington, DE 19801                                   Telephone: (302) 442-7010
(302) 777-0300                                         kcapuzzi@beneschlaw.com
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com                                  Attorneys for Defendant

Attorneys for Plaintiff


SO ORDERED this ____ day of December, 2020.


                                                    __________________________________
                                                       The Honorable Maryellen Noreika
